Citation Nr: 1216288	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from February 1957 to January 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's bilateral hearing loss disability, initially demonstrated years after service, is etiologically related to military service.  

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that tinnitus, initially demonstrated years after service, is etiologically related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letter dated January 2008, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, a report of a VA examination and testimony of the Veteran and his spouse at a hearing at the RO. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his bilateral hearing loss and tinnitus.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In July 2008, the National Personnel Records Center reported the Veteran's service records were presumed to have been destroyed in a fire in 1973 at a storage facility.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 define what constitutes the existence of a hearing loss "disability."  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran asserts service connection is warranted for hearing loss and tinnitus.  He claims he served as a fire detection control specialist and that he was assigned to an artillery unit where he was subjected to acoustic trauma.  He reports he was exposed to the daily firing of guns.  

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  VA outpatient treatment records disclose the Veteran was seen in August 2007.  It was reported he had a sensorineural hearing loss in each ear.

In a statement received in December 2008, W. E. Evans, Ph.D., related he was assigned to the same artillery battalion as the Veteran.  One of his main concerns during service was the effect of gunfire on the hearing of the men in his unit.  He related he had graduated from college with a major in audiology, and he was concerned about noise because hearing protection was not issued.  He believed the Veteran was qualified to receive support from the VA for hearing evaluation and the fitting of appropriate hearing aids.

The Veteran was seen by a private audiologist in July 2010 for complaints of decreased hearing and bilateral tinnitus which reportedly began during service several years ago.  The audiologist stated that the date of onset of his hearing loss could not be determined in the absence of previous audiograms.  She added it was impossible to objectively determine the severity of subjective tinnitus or the degree of hearing loss that would be present without previous exposure to noise during service.  However, when the configuration of the audiogram was taken into consideration, noise exposure could not be ruled out as a contributing factor in the overall loss.  A notation on the audiogram indicates that noise exposure might have been a contributing factor to the hearing loss (based upon the configuration).

The evidence against the Veteran's claim includes his statements and the findings on the VA audiometric examination.  In an August 2008 statement, the Veteran asserted he was never treated for his hearing loss or tinnitus in service.  

On VA audiometric examination in March 2010, the Veteran reported he had had progressive bilateral hearing loss over the previous several years.  He indicated he first sought evaluation for his hearing disturbance about 2 1/2 years earlier.  He stated he could not remember having any hearing disturbance in service.  He acknowledged he was a hunter and used home power tools.  He also stated he had been refinishing furniture twice a month since 1993.  With respect to tinnitus, the Veteran reported he had it for as long as he could remember, at least three years.  The reported findings on audiometric testing revealed bilateral hearing loss disability for VA purposes consistent with 38 C.F.R. § 3.385.  It was indicated the Veteran had sensorineural hearing loss in each ear.  

The VA examiner noted he reviewed the claims folder and medical records.  He concluded it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of his history of noise exposure in service.  He pointed out there was no evidence to establish chronicity or continuity of care.  The examiner reiterated that the Veteran could not recall having any hearing disturbance in service, although he stated he was exposed to loud artillery fire.  He noted such exposure was less likely than not to have caused any permanent hearing disturbances.  He observed that research studies showed hazardous noise exposure has an immediate effect on hearing and is usually temporary at first.  It does not have a delayed onset and is not progressive or cumulative.  The examiner provided references for this conclusion.  He indicated the Veteran had worked successfully for decades in positions that required good hearing sensitivity.  He also cited the fact the Veteran reported on the examination that the onset of his bilateral hearing problem was more than 40 years after he was discharged from service.  He commented that presbycusis was a significant cause of the Veteran's bilateral hearing impairment.  Finally, he maintained the Veteran had recreational noise exposure.

During a RO hearing in June 2010, the Veteran testified that he had been exposed to the daily firing of weapons in service.  He recalled one incident when he was close to a 155, and there was significant noise.  He claims he could not hear for some time after this.  He also alleged that tinnitus began around this time.  The Veteran's testimony regarding the onset of hearing problems and tinnitus in service is inconsistent with his statement on the March 2010 VA audiometric examination that his hearing loss and tinnitus were of recent onset.  The Board observes that hearing loss disability and tinnitus were not documented for approximately 45 years after the Veteran's discharge from service.  

The Board acknowledges the conclusion of the Veteran's private audiologist that his bilateral hearing loss might be related to noise exposure.  An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the Board finds the opinion of the VA audiologist to be entitled to the greatest probative weight.  

The VA examiner reviewed the claims folder, and considered the fact that the Veteran did not report hearing loss or tinnitus for decades following his separation from service.  He provided a rationale for his opinion, and noted that studies established that exposure to noise has an immediate effect, not a delayed reaction.  In addition, it is noted the private audiologist only stated the Veteran's hearing loss might be related to noise exposure.  This speculative opinion is of minimal probative value.

Further, the record is devoid of any complaint or finding relative to ringing in the ears or bilateral hearing loss for years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that the disabilities were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of tinnitus complaints or hearing loss for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to service.  However, as a lay person, he is not competent to diagnose hearing loss disability, or render an opinion as to the cause or etiology of hearing loss or tinnitus, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While he has furnished a medical opinion linking his current bilateral hearing loss and tinnitus to in-service acoustic trauma, as noted above, this opinion is not probative in this case.  Although the Veteran is competent to testify as to the fact he was subjected to acoustic trauma, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his bilateral hearing loss and tinnitus.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


